SAWYER, C. J.
Upon the facts alleged in the complaint and found by the court, Proffitt and Houston were not partners, but only tenants in common of the cattle in dispute, and as cotenant, Proffitt had no authority to sell Houston’s interest in them. This is the principal question in the case. Without a particular discussion of the several minor questions raised, it is sufficient to say that we find nothing in this record to justify us in reversing the judgment.
Judgment and order affirmed.
We concur: Crockett, J.; Rhodes, J.; Sanderson„ J.; Sprague, J.